284 S.W.3d 597 (2009)
John H. SMITH, Appellant,
v.
STATE of Missouri and St. Louis County Police Department, Respondents.
No. ED 91155.
Missouri Court of Appeals, Eastern District, Division One.
November 25, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 21, 2009.
John H. Smith, pro se, Mineral Point, MO.
Linda S. Wasserman, Clayton, MO, for respondent.
Before GLEEN A. NORTON, P.J., PATRICIA L. COHEN, J., and ROY L. RICHTER, J.
Prior report: 231 S.W.3d 312.

ORDER
PER CURIAM.
John H. Smith appeals the Circuit Court of St. Louis County's judgment dismissing his petition for return of property. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the trial court correctly found that Smith's claim was barred under the doctrine of res judicata. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).